Case 21-60050 Document 1-2 Filed in TXSB on 05/13/21 Page 1of1
Case 20-33367 Document 34 Filed in TXSB on 03/24/21 Page 1 of1

 
 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION ENTERED

03/24/2021
IN RE: §
| § :
CHIKE MORDI, et al. § CASE NO. 20-33367-H4
§
DEBTORS. § CHAPTER 7

AMENDED ORDER GRANTING AUTHORITY TO COMMENCE BANKRUPTCY
CASE ON BEHALF OF WINNING SOLUTIONS REAL ESTATE, LLC
(Relates to Docket No. 33)
CAME ON FOR CONSIDERATION, the Emergency Motion for Authority to Commence
Bankruptcy Case on behalf of Winning Solutions Real Estate, LLC. Accordingly, the Court finds
sufficient cause to grant the emergency relief requested. It is therefore:

1. ORDERED that authority is granted to commence a bankruptcy case on behalf of Winning

Solutions Real Estate, LLC.

 
   

Signed: March 24, 2021
Christopher Lopez.
United States Bankruptcy Judge
